Exhibit China HGS Real Estate Inc First Quarter of Fiscal 2010 Conference Call Participants: Elaine Ketchmere, Jessie Zheng, Xiaojun Zhu, Ran Xiong Introduction: Elaine Ketchmere, CCG Investor Relations Good morning, ladies and gentlemen, and good evening to those of you joining us in China. I’m Elaine Ketchmere from CCG Investor Relations.I would like to welcome all of you to China HGS Real Estate Inc’s first ever earnings conference call. Today, we will discuss the Company’s first quarter fiscal 2010 financial results. With me today are China HGS’s Chief Executive Officer and Chairman, Mr. Xiaojun Zhu and the Company’s IR manager, Mr. Ran Xiong.Jessie Zheng from CCG is also on the call, and she will provide translation for the management team. I would like to remind our listeners that in this call, management’s prepared remarks contain forward-looking statements, which are subject to risks and uncertainties, and management may make additional forward-looking statements in response to your questions. Therefore, the Company claims the protection of the safe harbor for forward-looking statements that is contained in the Private Securities Litigation Reform Act of 1995. Actual results may differ from those discussed today, due to various risks, including but not limited to, risks related to expansion into other tier II cities; capital resources to fund our land acquisition and property development; reliance on third-party contractors; the effects of currency policies and fluctuations, general economic conditions and other factors detailed from time to time in the Company's filings with the United States Securities and Exchange Commission and other regulatory authorities. Accordingly, although the Company believes that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct. In addition, any projections as to the Company’s future performance represent management’s estimates as of today, February 11, 2010.China HGS Real Estate Inc assumes no obligation to update these projections in the future as market conditions change. Business Overview:Elaine Ketchmere on behalf of Mr. Zhu, I will now provide an overview of our business during the quarter on behalf of Mr.
